DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/13/2020 have been fully considered but they are not persuasive. Specifically, the Applicant has amended the claims to have transfer openings separate from the cylindrical openings and first and second valves for each processing volumes and cylindrical openings such that the scope of the claims have changed, thus requiring further search and consideration. However, the Examiner notes that these amendments are taught by Wi as Wi teaches the transfer  openings in 135, cylindrical openings as A and B, and the separate valves of 420, 430.
Thus the arguments are not considered persuasive and this rejection is MADE FINAL.

Claim Interpretation - Invoked
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are as follows:
Coupling member of Claim 1.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim limitation “coupling member” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “member” coupled with functional language “coupling” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “member” is considered a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function, because it does not give a clear structure within the claim to differentiate it from anything other than a structure, but implies a positive recitation of a structure that requires it to be examined as such.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 11 has been interpreted to cover the corresponding structure 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Coupling member 145 which are openings 145 in the flange.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Interpretation – Not Invoked
 The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” or generic terms but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) Such claim limitations are as follows:
Pump Interface member of Claim 1, which is further limited as three channels.
Modular pumping interface of Claim 10, which is comprised of two separated interior volumes and providing two separate processing volumes
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7, and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2010/0193132 to Wi et al in view of United States Patent Application No. 2013/0087286 to Carducci et al, United States Patent No. 2013/0340938 to Tappan et al, and United States Patent Application No. 2003/0176074 to Paterson et al.
In regards to Claim 1, Wi teaches an apparatus for processing a substrate Fig. 3-13, comprising: a twin chamber housing 130 comprising a body (body of 130) having two transfer openings 135 (see Fig. 4) and two cylindrical openings A, B formed through the body, wherein each of the two transfer openings corresponds to each of the two cylindrical openings; a first pump interface member (left side of 140, for 145) coaxially aligned with one of the two cylindrical openings (opening A) formed in the twin chamber housing; and a second pump interface member (right side of 140, for 147) coaxially aligned with another of the two cylindrical openings (opening B) formed in the twin chamber housing, wherein each of the pump interface members a channel (space between 110 and 145 where gap d in Fig. 5) [0067-0145].
Wi teaches the first pump interface member and the second pump interface member are coupled to a symmetric valve body 148, 300 positioned to contact the respective pump interface members, wherein the symmetric valve body of 300 has a first valve (420 rotating valve body of Fig. 12) and a second valve (430 second rotating valve body of Fig. 12), the symmetric valve body comprising a first valve and a second valve, each of the first valve and second valve being coupled to a dedicated actuator (actuator or rotating shaft 410) at least partially within the interior volume of the adapter housing (as it is in the symmetric valve body).



    PNG
    media_image1.png
    352
    514
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    880
    569
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    703
    507
    media_image3.png
    Greyscale

Wi does not expressly teach that there are three channels, each of the channels being separated by a slot that is aligned with and parallel to a respective centerline of each of the two openings, the three channels being aligned parallel to and concentric with the respective centerline of the two openings.

Carducci thus teaches that the exhaust is in an area much like the pump interface members, as shown below:

    PNG
    media_image4.png
    361
    503
    media_image4.png
    Greyscale

It would be obvious to one of ordinary skill in the art before the effective filing date to have modified the twin chamber apparatus of Wi by adding the three pump channels of Carducci to the first and second pump interfaces of Wi, which fulfills the structural interpretation of a pumping interface, as per the teachings of Carducci. One would be motivated to do so, for the predictable result of improving uniform plasma density and formation. See MPEP 2143, KSR Motivations A-D. 
The combined teaches would have the peripheral components in the slots (180 of Carducci) with three pumping channels in the first and second interface members of Wi.
Wi in view of Carducci do not expressly teach a plurality of coupling members for fastening the peripheral components are at least partially disposed in the slots.  
Tappan teaches a peripheral component 630 disposed in a slot 612 of an apparatus Fig. 1A-1C for processing a substrate/wafer, there being a chamber wall plate 618 and shields 656, 658 that are partially disposed in the slot of 612 (as shown in Fig. 2-5A, 5B) such that the plate and shields can be considered flange structures with 
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Wi in view of Carducci with the cantilever assembly/peripheral component mounted on a flange in a slot with coupling members in the form of the holes for bolts as per teachings of Tappan. One would be motivated to do so for the predictable response for creating a non-contact particle seal for the chamber with the moving the peripheral component. See MPEP 2143, Motivations A-E. 
Wi in view of Carducci and Tappan do not expressly teach an adapter housing that has an interior volume coupled to the first pump interface member and the second pump interface member, where the symmetric valve body is positioned between the respective pump interface members and the interior volume of the adapter housing.
Paterson teaches a tandem etch chamber plasma processing system Fig. 3, 4A, where there is a twin chamber housing 231, with pump interfaces 217, 221 where there is an adapter housing in the form of the utility supply unit 103 with frame structure 101 below the processing chambers 106 that houses the utilities and the pump (as generally shown in Fig. 3, wherein 101 and 103 is the bottom of 231 and holds the pump within 101), such that the utility supply unit has an interior volume and implicitly is coupled to the pump interface members [0020-0033]. Paterson further teaches that the adapter housing/utility supply unit 103 allows for ease of servicing the processing chambers from below [0023].

In regards to Claim 2, Wi in view of Carducci and Tappan teach each of the three channels have a volume that is substantially equal as shown in 189 above.
In regards to Claim 3, Wi in view of Carducci and Tappan teach the three channels of the first pump interface member are in selective communication with a vacuum pump (as shown by the exhaust pump 700 Fig. 13 on the bottom of Wi connected to Fig. 13 in 140) which is analogous with the vacuum pump 194 on the bottom of apparatus 100 Fig. 1 of Carducci, selected as per the flaps of 400 in 420, 430 Fig. 12.
In regards to Claim 4, Wi in view of Carducci and Tappan teach each of the three channels of the second pump interface member are in selective communication with the vacuum pump (as shown by the exhaust pump 700 Fig. 13 on the bottom of Wi connected to Fig. 13 in 140) which is analogous with the vacuum pump 194 on the 
In regards to Claim 7, Wi teaches the interior volume (interior of 300 and 148) is shared between the three channels of the first pump interface member and the three channels of the second pump interface member as the gas discharge path of 148 connects the first and second pump interface members.  
In regards to Claim 10, Wi teaches an apparatus for processing a substrate Fig. 3-13, comprising: a twin chamber housing 130 having a body (body of 130) with a fluid channel formed by the space surrounding the peripheral components of 170 formed therein, two transfer openings 135 formed in a sidewall of the body of 130 and a modular pumping interface 140 comprising a first pump interface member (left side of 140, for 145) coaxially aligned with one of the two openings (opening A) formed in the twin chamber housing; and a second pump interface member (right side of 140, for 147) coaxially aligned with another of the two openings (opening B) formed in the twin chamber housing, at least two separated volumes (A, B) coupled to the twin chamber housing and providing two separate processing volumes (space of A, B) within the twin chamber housing; and an independently operated valve 420a, 430a for each processing volume (as 420a is first valve and 430a is a second valve) and a dedicated actuator coupled for each valve (as they are slide by the arrows in opposing directions and thus separate and dedicated) disposed in an interior valve of a symmetric valve body (300) coupled between each of the processing volumes and a single vacuum pump 700 [0067-0145].


    PNG
    media_image1.png
    352
    514
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    880
    569
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    703
    507
    media_image3.png
    Greyscale

Wi does not expressly teach that there are three channels, each of the channels being separated by a slot that is aligned with and parallel to a respective centerline of each of the two openings, the three channels being aligned parallel to and concentric with the respective centerline of the two openings.

Carducci thus teaches that the exhaust is in an area much like the pump interface members, as shown below:

    PNG
    media_image4.png
    361
    503
    media_image4.png
    Greyscale

It would be obvious to one of ordinary skill in the art before the effective filing date to have modified the twin chamber apparatus of Wi by adding the three pump channels of Carducci to the first and second pump interfaces of Wi, which fulfills the structural interpretation of a pumping interface, as per the teachings of Carducci. One would be motivated to do so, for the predictable result of improving uniform plasma density and formation. See MPEP 2143, KSR Motivations A-D. 
The combined teaches would have the peripheral components in the slots (180 of Carducci) with three pumping channels in the first and second interface members of Wi.
Wi in view of Carducci do not expressly teach a plurality of coupling members for fastening the peripheral components are at least partially disposed in the slots.  
Tappan teaches a peripheral component 630 disposed in a slot 612 of an apparatus Fig. 1A-1C for processing a substrate/wafer, there being a chamber wall plate 618 and shields 656, 658 that are partially disposed in the slot of 612 (as shown in Fig. 2-5A, 5B) such that the plate and shields can be considered flange structures with 
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Wi in view of Carducci with the cantilever assembly/peripheral component mounted on a flange in a slot with coupling members in the form of the holes for bolts as per teachings of Tappan. One would be motivated to do so for the predictable response for creating a non-contact particle seal for the chamber with the moving the peripheral component. See MPEP 2143, Motivations A-E. 
Wi teaches the first pump interface member and the second pump interface member are coupled to a symmetric valve body 148, 300 positioned to contact the respective pump interface members.
Wi teaches a lid in the form of a plasma source unit 500.
Wi in view of Carducci and Tappan do not expressly teach an adapter housing that has an interior volume coupled to the first pump interface member and the second pump interface member, where the symmetric valve body is positioned between the respective pump interface members and the interior volume of the adapter housing nor do Wi in view of Carducci and Tappan teach a hinge feature on opposing sides of the body.
Paterson teaches a tandem etch chamber plasma processing system Fig. 3, 4A, where there is a twin chamber housing 231 (which has the body of 201, 200) with pump interfaces 217, 221 where there is an adapter housing in the form of the utility supply 
Paterson further teaches a lid 215, which covers the top of the housing body (processing chambers of 201, 200), the lid being attached to the housing body 231 (200, 201) through a hinge [0025], which is shown in Fig. 5 and 6 as structures that would attach on opposing sides of the body, the hinge allowing for convenient access to the chamber [0025].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Wi in view of Carducci and Tappan with the adapter housing below, as per the teachings of Paterson. One would be motivated to do so for the predictable result of allowing for ease of servicing the processing chambers below. See MPEP 2143, Motivations A-E. Furthermore, the resulting apparatus would have an adapter housing that surrounds the apparatus of Wi in view of Carducci and Tappan, such that it would implicitly surround the symmetric valve body which is positioned to contact the first and second pump interface members and is also coupled by the adapter housing and a symmetric valve body positioned between the respective pump interfaces and the interior volume of the adapter housing. 
Furthermore, it would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Wi in view of Carducci and Tappan by adding a hinge to the lid as per the teachings of Paterson. One would be 
In regards to Claim 11, Wi teaches a first pump interface member is coaxially aligned with one of two openings formed in the twin chamber housing; and a second pump interface member is coaxially aligned with another of the two openings formed in the twin chamber housing (as per the rejection of Claims 1 and 10 above).
In regards to Claim 12, Wi in view of Carducci and Tappan teaches three channels are concentric with a centerline of the two cylindrical openings, as per the rejection of Claims 1 and 10 above.
In regards to Claim 13, Wi in view of Carducci and Tappan teach each of the three channels of the first pump interface member include a volume that is substantially the same (as per the rejection of Claims 1 and 10 above, see equal distribution of slots and channels in Carducci’s Fig. 5 above).
In regards to Claim 14, Wi in view of Carducci and Tappan each of the three channels of the second pump interface member include a volume that is substantially the same (as per the rejection of Claims 1 and 10 above, see equal distribution of slots and channels in Carducci’s Fig. 5 above). 
In regards to Claim 15, Wi in view of Carducci and Tappan teach the three channels of the first pump interface member and the three channels of the second pump interface member include a volume that is substantially the same (as per the rejection of Claims 1 and 10 above, see equal distribution of slots and channels in Carducci’s Fig. 5 above). 
Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2010/0193132 to Wi et al in view of United States Patent Application No. 2013/0087286 to Carducci et al, United States Patent No. 2013/0340938 to Tappan et al, United States Patent Application No. 2002/0157611 to Bondestam, and United States Patent Application No. 2003/0176074 to Paterson et al.
In regards to Claim 16, Wi teaches a twin volume substrate processing chamber 130 Fig. 3-13 having a chamber body 130 comprising two transfer openings 135, a plurality of ports 137, having a first cylindrical opening A and a second cylindrical  opening B formed therethrough, a first pump interface member (left side of 140, for 145) coaxially aligned with one of the two cylindrical openings (opening A) formed in the twin chamber housing; and a second pump interface member (right side of 140, for 147) coaxially aligned with another of the two cylindrical openings (opening B) formed in the twin chamber housing, wherein each of the pump interface members a channel (space between 110 and 145 where gap d in Fig. 5) [0067-0145].
Wi teaches the first pump interface member and the second pump interface member are coupled to a symmetric valve body 148, 300 positioned to contact the respective pump interface members, wherein the symmetric valve body of 300 has a first valve (420 rotating valve body of Fig. 12) and a second valve (430 second rotating valve body of Fig. 12), the symmetric valve body comprising a first valve and a second valve, each of the first valve and second valve being coupled to a dedicated actuator (actuator or rotating shaft 410) at least partially within the interior volume of the adapter housing (as it is in the symmetric valve body).


    PNG
    media_image1.png
    352
    514
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    880
    569
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    703
    507
    media_image3.png
    Greyscale

Wi does not expressly teach that there are three channels, each of the channels being separated by a slot that is aligned with and parallel to a respective centerline of each of the two cylindrical openings, the three channels being aligned parallel to and concentric with the respective centerline of the two cylindrical openings.

Carducci thus teaches that the exhaust is in an area much like the pump interface members, as shown below:

    PNG
    media_image4.png
    361
    503
    media_image4.png
    Greyscale

It would be obvious to one of ordinary skill in the art before the effective filing date to have modified the twin chamber apparatus of Wi by adding the three pump channels of Carducci to the first and second pump interfaces of Wi, which fulfills the structural interpretation of a pumping interface, as per the teachings of Carducci. One would be motivated to do so, for the predictable result of improving uniform plasma density and formation. See MPEP 2143, KSR Motivations A-D. 
The combined teaches would have the peripheral components in the slots (180 of Carducci) with three pumping channels in the first and second interface members of Wi.
Wi in view of Carducci do not expressly teach a plurality of coupling members for fastening the peripheral components are at least partially disposed in the slots.  
Tappan teaches a peripheral component 630 disposed in a slot 612 of an apparatus Fig. 1A-1C for processing a substrate/wafer, there being a chamber wall plate 618 and shields 656, 658 that are partially disposed in the slot of 612 (as shown in Fig. 2-5A, 5B) such that the plate and shields can be considered flange structures with 
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Wi in view of Carducci with the cantilever assembly/peripheral component mounted on a flange in a slot with coupling members in the form of the holes for bolts as per teachings of Tappan. One would be motivated to do so for the predictable response for creating a non-contact particle seal for the chamber with the moving the peripheral component. See MPEP 2143, Motivations A-E. 
Wi in view of Carducci and Tappan does not expressly teach a fluid channel formed in a portion of the body surrounding the first and second openings.
Bondestam teaches a chamber wall can have a cooling fluid through a wall 1 Fig. 6 temperature regulator 15 such that there is a fluid channel 16 in the body of the chamber around the opening of the chamber [0064]. Bondestam teaches that the chamber wall temperatures are controlled at a level close enough to prevent harmful reactions at the reaction chamber walls [0010-0011].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to modify the apparatus of Wi in view of Carducci and Tappan to have the fluid channel formed in a portion of the body surrounding the first and second openings as per the teachings of Bondestam, which is implicit as the chamber walls of Bondestam surround the processing volume and thus the first and second openings. One would be 
Wi teaches the first pump interface member and the second pump interface member are coupled to a symmetric valve body 148, 300 positioned to contact the respective pump interface members.
Wi in view of Carducci, Tappan and Bondestam do not expressly teach an adapter housing that has an interior volume coupled to the first pump interface member and the second pump interface member, where the symmetric valve body is positioned between the respective pump interface members and the interior volume of the adapter housing, nor do Wi in view of Carducci, Tappan and Bondestam teach a hinge feature on opposing sides of the body.
Paterson teaches a tandem etch chamber plasma processing system Fig. 3, 4A, where there is a twin chamber housing 231, with pump interfaces 217, 221 where there is an adapter housing in the form of the utility supply unit 103 with frame structure 101 below the processing chambers 106 that houses the utilities and the pump (as generally shown in Fig. 3), such that the utility supply unit has an interior volume and implicitly is coupled to the pump interface members [0020-0033]. Paterson further teaches that the adapter housing/utility supply unit 103 allows for ease of servicing the processing chambers from below [0023].
Paterson further teaches a lid 215, which covers the top of the housing body (processing chambers of 201, 200), the lid being attached to the housing body 231 (200, 201) through a hinge [0025], which is shown in Fig. 5 and 6 as structures that 
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Wi in view of Carducci, Tappan and Bondestam with the adapter housing below, as per the teachings of Paterson. One would be motivated to do so for the predictable result of allowing for ease of servicing the processing chambers below. See MPEP 2143, Motivations A-E. Furthermore, the resulting apparatus would have an adapter housing that surrounds the apparatus of Wi in view of Carducci, Tappan and Bondestam, such that it would implicitly surround the symmetric valve body which is positioned to contact the first and second pump interface members and is also coupled by the adapter housing and a symmetric valve body positioned between the respective pump interfaces and the interior volume of the adapter housing. 
Furthermore, it would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Wi in view of Carducci, Tappan and Bondestam by adding a hinge to the lid as per the teachings of Paterson. One would be motivated to do so for the predictable result of having convenient access to the chamber. The resulting apparatus fulfills the limitations of the claim. 
The resulting apparatus fulfills the limitations of the claim. 
In regards to Claim 18, Wi teaches the interior volume is shared between the plurality of channels of the first pump interface member and the plurality of channels of the second pump interface member (as shown in Fig. 8 with the shared volume in Fig.12).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377.  The examiner can normally be reached on M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716                

/KARLA A MOORE/Primary Examiner, Art Unit 1716